DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-15 are rejoined as these claims require all the features of allowable claim 1.

Response to Amendment
Applicant’s amendment of 09/07/2021 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Koehler et al. (US 4,578,324) is the closest prior art. Koehler discloses a pressurized electrochemical battery (fuel cell battery 3) (see figures 1-9) comprising: several connectors (bus bars that electrically connect the stacks 9 of electrochemical cells 11 – the bus bars are not shown in figures) (5:1-3), at least one electrochemical cell (electrochemical cells 11 forming stack 9) (fig. 1) (2:54-62) with several electrical energy collectors (electrode of each stack 9 that are connected through busbar) that are connected to the connectors (busbars), with the electrochemical cell (11) comprising: several electrode sheets (anode and cathode sheets of the electrochemical cell 11), and several solid electrolyte sheets (electrolyte sheet of electrochemical cell 11) inserted between the electrode sheets (anode and cathode) (although disclosed figures does not show anode, cathode and electrolyte in between, any electrochemical or fuel cell inherently comprises such structural feature), and at least one deformable chamber (panels 15 and 16) arranged in contact with the electrochemical cell (11), with the deformable chamber supplied with a fluid that deforms the chamber to apply pressure to the electrochemical cell (11) (3:9-55) (see fig. 5) (deformable chamber is formed by the supply of the fluid in the chamber as in the case of the instant application).  However, Koehler does not disclose the electrochemical cell and the deformable chamber are arranged concentrically around each other.  It only discloses that 15 and 16 are in contact with the lateral side of the electrochemical cell.  Thus, it would not have been obvious to modify Koehler to arrange the electrochemical cell and the deformable chamber concentrically around each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721